DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyama (U.S. Patent Publication 2018/0226665).
Regarding claims 1 and 7, Oyama discloses a power generation cell comprising a metal separator stacked on a membrane electrode assembly, wherein the metal separator comprises a metal plate and seal lines comprising a plurality of bead seals protruding from the surface of the metal plate, and wherein the bead seals have a curved shape and the radius of curvature and the angle of the curved section are set so that a change in the surface pressure of the seal is prevented (Paragraphs 0028, 0039, 0045, 0048, 0051, 0065).
As to claims 3 and 9, Oyama teaches that the metal separator includes a fluid passage to allow a reactant gas or a coolant to flow in the thickness direction, and that the seal bead comprises a passage bead that surrounds the fluid passage (Paragraph 0010, 0036, 0045).
Regarding claims 4 and 10, Oyama states that the passage bead has a wavy shape (Paragraph 0045).
Oyama teaches every limitation of claims 1, 3, 4, 7, 9 and 10 of the present invention and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (U.S. Patent Publication 2018/0226665).
The teachings of Oyama have been discussed in paragraph 3 above.
Oyama fails to specifically teach that the relational formula Θ ≤ 4.5e0.3R – 4.5 is satisfied, where R is the radius of curvature and Θ is the angle of the curved section.
Oyama teaches that the angle and radius of curvature of the seal bead has to be within a certain range for the seal to work properly (Paragraphs 0048 and 0051), as recited in claims 2 and 8 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that common mathematical equations involving radius of curvature and angle could be used to determine a desired seal bead shape because Oyama teaches that radius of curvature needs to be within a certain range so that the top of the bead seal is able to flatten and the sealing performance is high.
Claim(s) 5, 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (U.S. Patent Publication 2018/0226665) in view of Suzuki (U.S. Patent 6861171).
The teachings of Oyama have been discussed in paragraph 4 above.
Oyama fails to disclose that the seal bead has a polygonal shape and the curved sections correspond to each corner of the polygonal shape.
Suzuki discloses a sealing bead protruding from the surface of a metal separator for a fuel cell, wherein the sealing bead has a polygonal shape and the corners are curved (Col. 2, Lines 37-54, Col. 3, Lines 45-57 and Fig. 2), as recited in claims 5, 6, 11 and 12 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the seal bead of Oyama could have a polygonal shape with curved corners because Suzuki teaches that seal beads can have a variety of shapes with curved corners in order to form a desired seal between an MEA and separator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722